                            Case 1:19-cv-12557-WGY Document 1-1 Filed 12/20/19 Page 1 of 1

,sue (Rev.06/17)                                                  CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use ofthe Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGEOFTH/S FORM.)

I.(a) PLAINTIFFS                                                                                    DEFENDANTS
 United States Securities and Exchange Commission                                                 Songjiang Wang (a/k/a "Sam Wang")

  (b) County of Residence of First Listed Plaintiff                                                 County of Residence of First Listed Defendant  Middlesex
                       ( EXCEPTIN U.S. PLAINT/FFCASESJ                                                                   (  IN U.S PLANT/FF CASES ONLY)
                                                                                                    NOTE: IN LAND CONDEMNATION CASES,USE THE LOCATION OF
                                                                                                            THE TRACT OF LAND INVOLVED.

   ~C~ Attorneys(Firm Nnme, Address, and Telephone Number)                                           Attorneys(lfKnown)
David Oliwenstein, SEC,200 Vesey Street, New York, NY 10281, Tel:
212-336-5039; Martin F. Healey, SEC, 33 Arch Street, 23rd Floor,
Boston MA,02110, Tel: 617-573-8952
II. BASIS OF JURISDICTION(Placean"X"tnOneeoxOnly)                                      111. CITIZENSHIP OF PRINCIPAL PARTIES(Plncean"x"in OneBox>orPlainti~
                                                                                               (For Diversity Cases Only)                                     and One Boxfor Defendant)
t 1
~      U.S. Government            O 3 Federel Question                                                                  PTF      DEF                                        PTF      DEF
         Plaimiff                       (U.S. Government Not a Party)                      Citizen of This State        O l      O 1     Incorporated or Principal Place      O 4 O4
                                                                                                                                           of Business In This State
O 2 U.S. Government              O 4 Diversity                                             Citizen of Another State       O 2     O 2 Inwrponted and Principal Place        O 5     O5
       Defendant                       (indicate Cipzenshrp ofParties in /tern II/)                                                     of Business In Another State

                                                                                           Citizen or Subject of a        O 3     O 3 Foreign Nation                        O 6     D6
                                                                                             Forei Count
IV. NATURE OF SUIT rPm~~~ n~~ "X' h, o„e e~~ onh ~                                                                                Click here tor: Nature of Suit Cnde Descrintinns.
         CONTRACT                                         TORTS                              FORFEITURE/PENALTY                     BANKRUPTCY                   OTHER STATUTES
D 110 Insurance                    PERSONAL INJURY               PERSONAL.INJURY           O 625 Drug Related Seizure        O 422 Appeal 28 USC 158       O 375 False Claims Act
O 120 Marine                     O 3l0 Airplane               O 365 Personal Injury -            of Property 2l USC 881      O 423 Withdrawal              O 376 Qui Tam(31 USC
O 130 Miller Act                 O 3I5 Airplane Product              Product Liability     O 690 Other                             28 USC 157                      3729(a))
O 140 Negotiable Inshwnent              Liability             O 367 Health Care/                                                                           O 400 State Reapportionment
O 150 Recovery of Overpayment O 320 Assault, Libel &                Pharmaceutical                                             PROPERTY RI HT              O 410 Antimist
      & Enforcement of Judgment         Slander                     Personal Injury                                          O 820 Copyrights              O 430 Banks and Banking
O 151 Medicare Act               O 330 Federal Employers'           Product Liability                                        O 830 Patent                  O 450 Commerce
O 152 Recovery of Defaulted             Liability             O 368 Asbestos Personal                                        O 835 Patent -Abbreviated     O 460 Deportation
      Student Loans              O 340 Marine                        Injury Product                                                New Drug Application O 470 Racketeer Influenced and
     (Excludes Veterans)         O 345 Marine Product                Liability                                               O 840 Trademark                      Corrupt Organizations
O 153 Recovery of Overpayment           Liability              PERSONAL PROPERTY                       LABOR                    OCIAL SECURITY             O 480 Consumer Credit
      of Veteren's Benefits      O 350 Motor Vehicle          O 370 Other Fraud            O 710 Fair Labor Standards        O 861 HIA (1395f~             O 490 Cable/Sat TV
O 160 Stockholders' Suits        O 355 Motor Vehicle          O 371 Tnrth in Lending              Act                        O 862 Black Lung(923)        a850 Securities/Commodities/
O 190 Other Conhact                    Product Liability      O 380 Other Personal         O 720 LabodManagement             O 863 DIWC/DIWW (405(g))              Exchange
O 195 Contract Product Liability O 360 Other Personal               Property Damage               Relations                  O 864 SSID Title XVI         O 890 Other StaNtory Actions
O 196 Franchise                        Injury                 O 385 Property Damage        O 740 Railway Labor Act           O 865 RSI(405(g))            O 891 Agricultural Acts
                                 O 362 Personal Injury -            Product Liability      D 751 Family and Medical                                       O 893 Environmental Matters
                                       Medical Mal ractice                                        Leave Act                                               O 895 Freedom of Information
      REAL PROPERTY                  CIVIL RIGHTS              PRISONER PETITIONS          O 790 Other Labor Litigation                                            Act
O 2l0 Land Condemnation          O 440 Other Civil Rights       Habeas Corpus:             O 791 Employee Re[iremeM          O 870 Taxes(U.S. Plaintiff   O 896 Arbitration
O 220 Foreclosure                O 441 Voting                 O 463 Alien Detainee               Income Security Act               or Defendant)          O 899 Administrative Procedure
O 230 Rent Lease & Ejechnent     O 442 Employment             O 510 Morions to Vacate                                        O 871 IRS—Third Party                Act/Review or Appeal of
O 240 Torts to Land              O 443 Housing/                     Sentence                                                       26 USC 7609                    Agency Decision
O 245 Tort Product Liability           Accommodations         D 530 General                                                                               O 950 Constitutionality of
O 290 All Other Real Property    O 445 Amer. w/Disabilities - D 535 Death Penalty                IMMIGRATION                                                      State Statutes
                                       Employment               O[her:                     O 462 Nahualiza[iortApplication
                                 O 446 Amer. w/Disabilities - O 540 Mandamus &Other        O 465 Other [mrrtigration
                                      Other                   O 550 Civil Rights                 Actions
                                 O 448 Education              O 555 Prison Condition
                                                              O 560 Civil Detainee -
                                                                   Conditions of
                                                                   Confinement
~'. 0~~iIN (Place nn "X"in One Box Only)
~ I Original     O 2 Removed from                  O 3     Remanded from              O 4 Reinstated or  O 5 Transferred from            O 6 Multidistrict          O 8 Multidistrict
     Proceeding        State Court                         Appellate Court                Reopened              Another District                 Litigation -           Litigation -
                                                                                                                Ispeciry)                        Transfer              Direct File
                                    Cite the U.S. Civil Statute under which you are filing(Do not citejurisdictional statures unless diversity):
                     15 U.S.C. 78' b and 17 C.F.R. 240.10b-5
VI. CAUSE OF ACTION Brief description of
                                           cause:
                     Insider Tradin
VII. REQUESTED IN   ❑ CHECK IF THIS IS A CLASS ACTION    DEMAND $                                                                     CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                     JURY DEMAND:         ~ Yes      ONo
VIII. RELATED CASES)
                       (See instructions):
      IF ANY                                  NDGE                                                                              DOCKET NUMBER
DATE                                                           SIGNATURE OF ATTORNEY OF RECORD                                           (''~~~~'.~„__
12/20/2019                                                                                                                               \~,~~:
FOR OFFICE USE ONLY                                                                                          r ~
  RECEIPT #                 AMOUNT                                 APPLYING IFP                                  JUDGE                          MAG.JUDGE
